TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2021



                                      NO. 03-20-00189-CV


Appellants, Nellie Katherine Marx, Sandra Jones, and William Donald Marx, Individually
   and as Co-Trustees of the Paul Marx 2013 Management Trust// Cross-Appellant,
                                  Johnnie Love-Marx

                                                v.

Appellee, Johnnie Love-Marx// Cross-Appellees, Nellie Katherine Marx, Sandra Jones, and
      William Donald Marx, Individually and as Co-Trustees of the Paul Marx 2013
                                 Management Trust




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 4, 2020. Appellants

have filed a motion to dismiss the appeal and cross appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal and the cross appeal. Each party shall bear their own costs relating to this

appeal, both in this Court and in the court below.